Citation Nr: 0407502	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected herniated nucleus pulposus at L4-L5 and L5-S1, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1996.  

In a May 1996  Department of Veterans Affairs (VA) rating 
decision, service connection was granted for herniated 
nucleus pulposus with degenerative changes.  A noncompensable 
disability rating was assigned.  In a January 1999 rating 
decision, the assigned disability rating was increased to 20 
percent. 

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2001 rating decision 
of the VA Regional Office in Roanoke, Virginia (the RO) which 
denied the veteran's claim of entitlement to an increased 
disability rating for his service-connected low back 
disability.

In October 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends, in essence, that his service-connected 
low back disability warrants a higher disability rating.  



Reasons for Remand

DeLuca considerations 

In adjudicating the instant appeal, the Board must consider 
whether an increased disability rating is warranted for the 
veteran's low back disability based on functional loss due to 
pain, weakness and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran was last afforded a VA examination in May 2001.  
On physical examination, it was noted that "[e]xamination of 
the lumbar spine is normal, with normal range of motion and 
no DeLuca issue."  However, the examination further noted 
that "[t]he DeLuca issue is positive for pain."  Due to the 
seemingly contradictory clinical findings, the Board feels 
that another VA examination is warranted.  In addition, the 
Board notes that the veteran testified in October 2003 that 
his low back disability had worsened since the 2001 VA 
examination.  Under such circumstances, another VA 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Rating criteria amendment

With respect to the issue of entitlement to an increased 
evaluation for the veteran's low back disability, the Board 
notes that effective September 26, 2003 VA revised that 
portion of the Schedule for Rating Disabilities that 
addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The RO did not have the 
opportunity to issue a Supplemental Statement of the Case 
addressing the new criteria that became effective September 
26, 2003.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board therefore remands this issue to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for his service-connected low 
back disability since May 2001.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

2.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected low back disability.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should set forth all objective findings 
regarding the veteran's service-connected 
lumbar spine disability, including range 
of motion measurements.  The examiner 
must indicate whether the veteran has had 
any incapacitating episodes in the past 
12 months as a result of the low back 
disability and, if so, the duration of 
such episodes.  The examiner should also 
indicate whether there are any 
neurological findings appropriate to the 
site of diseased discs.  If sciatic 
neuropathy is noted, it is requested that 
the examiner characterize the degree of 
the symptomatology, in terms of mild, 
moderate, severe, or pronounced.  The 
examiner should comment on the existence 
of any functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the low back.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  VBA must readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes the new schedular criteria 
applicable to spinal disability and 
should be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




